DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/02/2021 has been entered.
3.	Applicant's amendment and response received 08/02/2021 responding to the 05/03/2021 Office Action provided in the rejections of claims 1-20, wherein at least independent claims 1, 19 and 20 have been amended.  Claims 1-20 remain pending in the application; which has been fully considered by the Examiner.
Specification

4.	The disclosure is objected to because of the following informalities: The disclosure consists of abbreviations which are not written out the first time they are used (e.g. HW, GB, MB, GHZ, MBS, DRAM).  Abbreviations must be written out the first time they are used in the disclosure, again in the abstract, and again in the claims, as the intent of their meaning is likely to be changed over time.
Appropriate correction is required. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a).  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  Any amendment to the disclosure must be supported by the disclosure as originally filed. 
Response to Arguments 
5.	Applicant’s arguments with respect to newly amended independent claims 1, 19 and 20  and claims 2-18 on pages 9-19 of the response have been fully considered but they are not persuasive and are moot in view of the new ground(s) of rejection- see Hollingsworth (Art newly made of record) as applied below, as they further teach such use.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1, 8, 11, 12 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hollingsworth, U.S. Patent No. 8,286,177.
         In regards to claim 1, Hollingsworth teaches: 
A method comprising: selecting a first computer resource from a group of available computer resources for adjustment (Fig. 1, see First HW Resource 122, Second HW Resource 124, Third HW Resource 1226), (column 7, lines 49-58, see the method includes identifying a first hardware resource of one or more hardware resources allocated to support execution of a software application during runtime, at 402. One or more hardware resources supporting the software application during runtime are identified as targeted for reduced allocation, and the first hardware resource is one of the identified hardware resources. For example, the first hardware resource may include a processor resource (e.g., a 
the first computer resource includes at least one of storage, compute, memory, network bandwidth, and central processing unit (CPU) capacity (column 5, lines 33-37, see the hardware resource metrics 120 may include a peak input/output (I/O) queue length, a peak transaction latency, a peak usage of allocated processing units, a peak usage of allocated memory, and a peak usage of allocated storage space). 
running, in real time
capturing an amount of the first computer resource consumed during said running (column 7, lines 59-61, see at least one hardware resource metric associated with the first hardware resource is measured during a first analysis interval).  
adjusting a first provision for the selected first computer resource based on the amount of the first computer resource consumed (column 8, lines 24-34, see the calculated first application service level is compared to a threshold application service level, at 208. At 210, it is determined whether the calculated first application service level satisfies the threshold application service level. When the calculated first application service level satisfies the threshold application service level, the method includes reducing a first allocation of the first hardware resource to a second allocation of the first hardware resource, at 212. For example, if the first hardware resource is a processor resource, the first allocation may be 80% of the available CPU capacity. The second allocation of the first hardware resource may be 25% lower than the first allocation. Thus, a percentage of CPU capacity available to the software application may be reduced from 80% of available CPU capacity to 60% of available CPU capacity). 
the first provision includes at least one of available input/output operations per second (IOPS), available compute cores, available threads, available memory, available throughput, available terra operations per second (TOPS), and type of memory storage (column 8, lines 32-38, see if the first hardware resource is a processor resource, the first allocation may be 80% of the available CPU capacity. The second allocation of the first hardware resource may be 25% lower 

	In regards to claim 8, Hollingsworth teaches: 
said adjusting includes comparing the captured amount of resources consumed during said running with one or more predetermined criteria for the selected computer resource, and adjusting the provision-based upon said comparing (column 8, lines 24-34, see the calculated first application service level is compared to a threshold application service level, at 208. At 210, it is determined whether the calculated first application service level satisfies the threshold application service level. When the calculated first application service level satisfies the threshold application service level, the method includes reducing a first allocation of the first hardware resource to a second allocation of the first hardware resource, at 212. For example, if the first hardware resource is a processor resource, the first allocation may be 80% of the available CPU capacity. The second allocation of the first hardware resource may be 25% lower than the first allocation. Thus, a percentage of CPU capacity available to the 

In regards to claim 11, Hollingsworth teaches:
generating one or more statistics for the captured amount of resources consumed during said running said comparing comprises comparing the captured amount of resources consumed during said running with the generated statistics (column 2, lines 55-65, see in another particular embodiment, a method includes identifying a first hardware resource of one or more hardware resources.  The one or more hardware resources support execution of a running software application.  At least one hardware resource metric associated with use of the first hardware resource by the running software application is measured.  An application service level is calculated based on the measured at least one hardware resource metric associated with the first hardware resource.  The calculated application service level is compared to a threshold application service level). 

In regards to claim 12, Hollingsworth teaches:
said generating the one or more statistics includes generating an average value for the captured amount of resources consumed during said running, a standard deviation value for the captured amount of resources consumed during said running, a minimum value for the captured amount of resources consumed during said running, a maximum value for the captured amount of resources consumed during said running or a combination thereof (column 4, lines 4-7, see the target values 136 identify 

         In regards to claim 19, Hollingsworth teaches: 
A computer program product being encoded on one or more non-transitory machine-readable storage media and comprising: instruction for selecting a first computer resource from a group of available computer resources for adjustment (Fig. 1, First HW Resource 122, Second HW Resource 124, Third HW Resource 1226), (column 7, lines 49-58, see the method includes identifying a first hardware resource of one or more hardware resources allocated to support execution of a software application during runtime, at 402. One or more hardware resources supporting the software application during runtime are identified as targeted for reduced allocation, and the first hardware resource is one of the identified hardware resources. For example, the first hardware resource may include a processor resource (e.g., a CPU), a memory resource, a network resource, another physical hardware resource, or a virtual hardware resource) and (Abstract, see systems and methods of adjusting allocated hardware resources to support a running software application are disclosed.  A system includes adjustment logic to adjust an allocation of a first hardware resource to support a running software application.  Measurement logic measures at least one hardware resource metric associated with the first hardware resource.  
the first computer resource includes at least one of storage, compute, memory, network bandwidth, and central processing unit (CPU) capacity (column 5, lines 33-37, see the hardware resource metrics 120 may include a peak input/output (I/O) queue length, a peak transaction latency, a peak usage of allocated processing units, a peak usage of allocated memory, and a peak usage of allocated storage space). 
instruction for running an application associated with the selected first computer resource (column 7, lines 49-58, see the method includes identifying a first hardware resource of one or more hardware resources allocated to support execution of a software application during runtime, at 402. One or more hardware resources supporting the software application during runtime are identified as targeted for reduced allocation, and the first hardware resource is one of the identified hardware resources. For example, the first hardware resource may include a processor resource (e.g., a CPU), a memory resource, a network resource, another physical hardware resource, or a virtual hardware resource).
instruction for capturing, while the application is running, a first amount of resources consumed by the application during said running (column 7, lines 59-61, see at least one hardware resource metric associated with the first hardware resource is measured during a first analysis interval).
instruction for adjusting a first provision for the selected first computer resource to a different provision based on the first amount of resources consumed (column 
the first provision includes at least one of available input/output operations per second (IOPS), available computer cores, available threads, available memory, available throughput, available terra operations per second (TOPS), and type of memory storage (column 8, lines 32-38, see if the first hardware resource is a processor resource, the first allocation may be 80% of the available CPU capacity. The second allocation of the first hardware resource may be 25% lower than the first allocation. Thus, a percentage of CPU capacity available to the software application may be reduced from 80% of available CPU capacity to 60% of available CPU capacity), (column 5, lines 33-37, see the hardware resource metrics 120 may include a peak input/output (I/O) queue length, a peak transaction latency, a peak usage of allocated processing units, a peak usage of allocated memory, and a peak usage of allocated storage space) and (column 7, 
instruction for running the application via the selected first computer resource provisioned to the different provision (column 8, lines 49-51, see by increasing the allocation, an adequate allocation of the first hardware resource is maintained. The allocation is assigned to the first hardware resource) and (column 8, lines 32-38, see if the first hardware resource is a processor resource, the first allocation may be 80% of the available CPU capacity. The second allocation of the first hardware resource may be 25% lower than the first allocation. Thus, a percentage of CPU capacity available to the software application may be reduced from 80% of available CPU capacity to 60% of available CPU capacity).

         In regards to claim 20, Hollingsworth teaches: 
A system comprising a processor configured to carry out: selecting a first computer resource from a group of available computer resources for adjustment (Fig. 1, First HW Resource 122, Second HW Resource 124, Third HW Resource 1226), (column 7, lines 49-58, see the method includes identifying a first hardware resource of one or more hardware resources allocated to support execution of a software application during runtime, at 402. One or more hardware resources supporting the software application during runtime are identified as targeted for reduced allocation, and the first hardware resource is one of the measured at least one hardware resource metric). 
the first computer resource includes at least one of storage, compute, memory, network bandwidth, and central processing unit (CPU) capacity (column 5, lines 33-37, see the hardware resource metrics 120 may include a peak input/output (I/O) queue length, a peak transaction latency, a peak usage of allocated processing units, a peak usage of allocated memory, and a peak usage of allocated storage space). 
running an application associated with the selected first computer resource (column 7, lines 49-58, see the method includes identifying a first hardware resource of one or more hardware resources allocated to support execution of a software application during runtime, at 402. One or more hardware resources supporting the software application during runtime are identified as targeted for reduced allocation, and the first hardware resource is one of the identified hardware resources. For example, the first hardware resource may include a 
capturing, while the application is running, an amount of the selected first computer resource consumed by the application during said running (column 7, lines 59-61, see at least one hardware resource metric associated with the first hardware resource is measured during a first analysis interval).
adjusting a first provision for the selected first computer resource to a different provision based on the amount of the first computer resource consumed (column 8, lines 24-34, see the calculated first application service level is compared to a threshold application service level, at 208. At 210, it is determined whether the calculated first application service level satisfies the threshold application service level. When the calculated first application service level satisfies the threshold application service level, the method includes reducing a first allocation of the first hardware resource to a second allocation of the first hardware resource, at 212. For example, if the first hardware resource is a processor resource, the first allocation may be 80% of the available CPU capacity. The second allocation of the first hardware resource may be 25% lower than the first allocation. Thus, a percentage of CPU capacity available to the software application may be reduced from 80% of available CPU capacity to 60% of available CPU capacity). 
the first provision includes at least one of available input/output operations per second (IOPS), available compute cores, available threads, available memory, available throughput, available terra operations per second (TOPS), and type of memory storage (column 8, lines 32-38, see if the first hardware resource is a 
running the application via the first computer resource provisioned to the different provision (column 8, lines 49-51, see by increasing the allocation, an adequate allocation of the first hardware resource is maintained. The allocation is assigned to the first hardware resource) and (column 8, lines 32-38, see if the first hardware resource is a processor resource, the first allocation may be 80% of the available CPU capacity. The second allocation of the first hardware resource may be 25% lower than the first allocation. Thus, a percentage of CPU capacity available to the software application may be reduced from 80% of available CPU capacity to 60% of available CPU capacity).

Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


8.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hollingsworth in view of Chen et al.,  US 2010/0146512 (hereinafter Chen). 
In regards to claims 1, the rejections above are incorporated respectively.
         In regards to claim 2, Hollingsworth teaches:
running the application at least in part via the second computer resource; capturing an amount of the second computer resource consumed during said running (column 17, lines 11-17, see identify a second hardware resource of the one or more hardware resources; measure at least one hardware resource metric associated with the second hardware resource; and calculate the application service level further based on the measured at least one hardware resource metric associated with the second hardware resource) and (Fig. 1, First HW Resource 122, Second HW Resource 124, Third HW Resource 1226). 
adjusting a second provision for the second computer resource based on the amount of the second computer resource consumed  (column 16, lines 25-32, see calculating the application service level further based on the measured at least one hardware resource metric associated with the second hardware resource; when the calculated application service level satisfies the threshold application service level, reducing the allocation of the second hardware resource until the calculated application service level does not satisfy the threshold application service level). 
the second provision includes at least one of  available input/output operations per second (IOPS), available compute cores, available threads, available memory, available throughput, available terra operations per second (TOPS), and type of memory storage, and wherein the first provision is different than the second provision (column 17, lines 11-17, see identify a second hardware resource of the one or more hardware resources; measure at least one hardware resource metric associated with the second hardware resource; and calculate the application service level further based on the measured at least one hardware resource metric associated with the second hardware resource), (column 8, lines 32-38, see if the first hardware resource is a processor resource, the first allocation may be 80% of the available CPU capacity. The second allocation of the first hardware resource may be 25% lower than the first allocation. Thus, a percentage of CPU capacity available to the software application may be reduced from 80% of available CPU capacity to 60% of available CPU capacity) and (column 5, lines 33-37, see the hardware resource metrics 120 may include a peak input/output (I/O) queue length, a peak transaction latency, a peak usage of allocated processing units, a peak usage of allocated memory, and a peak usage of allocated storage space). 
Hollingsworth doesn’t explicitly teach:
selecting a second computer resource from the group of available computer resources via a round-robin selection process.
However, Chen teaches such use: (p. 1, [0012], see the token manager tracks all the requests for each resource including the associated RAG and the priority of the 
Hollingsworth and Chen are analogous art because they are from the same field of endeavor, resource allocation.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Hollingsworth and Chen before him or her, to modify the system of Hollingsworth to include the teachings of Chen, as a  system for resource allocation, and accordingly it would enhance the system of Hollingsworth, which is focused on resource allocation, because that would provide Hollingsworth with the ability to select a service, as suggested by Chen (p. 1, [0012], p. 8, [0099]).      

9.	Claims 3-6 rejected under 35 U.S.C. 103 as being unpatentable over Hollingsworth in view of Chen in view of Guha, US 2014/0130055. 
In regards to claims 1 and 2, the rejections above are incorporated accordingly.
         In regards to claim 3, Hollingsworth and Chen, in particular Hollingsworth doesn’t explicitly teach:
determining at least one of a low water mark, a mid-level water mark, and a high watermark of the first computer resource running the application while at its most performant level, a most performant type, or both; and determining at least one of 
However, Guha teaches such use: (p. 12, [0233], see FIG. 10 shows the workload profiles two applications (VMs), an online transaction processing (OLTP) and a web application, during normal and acceptable performance operating mode.  The OLTP application has both read and writes of medium to large IO.  Its baseline IOs/sec or IOPs are in the range of 50 to 200 IOPs and associated latency of 50 to 250 milliseconds (ms)) and (p. 10, [0204], see updating the Average Service Time table as a function of Workload Intensity will now be described.  Since the Service Time is based on load (where load is approximated by Workload Intensity=(IO Submission Rate)/(IO Completion Rate), it is possible to get further granularity in Average Service Times as a function of Workload Intensity, i.e., Low, Medium, and High). 
Hollingsworth, Chen and Guha are analogous art because they are from the same field of endeavor, resource allocation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Hollingsworth, Chen and Guha before him or her, to modify the system of Hollingsworth  and Chen, in particular Hollingsworth to include the teachings of Guha, as a  system for provisioning of storage for applications and accordingly it would enhance the system of Hollingsworth, which is focused on resource allocation, because that would provide Hollingsworth with the ability to rate resource use as suggested by Guha (p. 10, [0204], p. 1, [0005]).      

         In regards to claim 4, Hollingsworth teaches:
the adjusting of the first provision for the first computer resource is based on the comparison (column 8, lines 24-34, see the calculated first application service level is compared to a threshold application service level, at 208. At 210, it is determined whether the calculated first application service level satisfies the threshold application service level. When the calculated first application service level satisfies the threshold application service level, the method includes reducing a first allocation of the first hardware resource to a second allocation of the first hardware resource, at 212. For example, if the first hardware resource is a processor resource, the first allocation may be 80% of the available CPU capacity. The second allocation of the first hardware resource may be 25% lower than the first allocation. Thus, a percentage of CPU capacity available to the software application may be reduced from 80% of available CPU capacity to 60% of available CPU capacity).
the adjusting of the second provision for the second computer resource is based on the comparison (column 16, lines 25-32, see calculating the application service level further based on the measured at least one hardware resource metric associated with the second hardware resource; when the calculated application service level satisfies the threshold application service level, reducing the allocation of the second hardware resource until the calculated application service level does not satisfy the threshold application service level).
Hollingsworth and Chen, in particular Hollingsworth doesn’t explicitly teach:
comparing the amount of the first computer resource consumed to at least one of the low water mark, the mid-level water mark, and the high water mark of the first computer resource, wherein comparing the amount of the second computer resource consumed to at least one of the low water mark, the mid-level water mark, and the high water mark of the second computer resource
However, Guha teaches such use: (p. 12, [0233], see FIG. 10 shows the workload profiles two applications (VMs), an online transaction processing (OLTP) and a web application, during normal and acceptable performance operating mode.  The OLTP application has both read and writes of medium to large IO.  Its baseline IOs/sec or IOPs are in the range of 50 to 200 IOPs and associated latency of 50 to 250 milliseconds (ms)) and (p. 10, [0204], see updating the Average Service Time table as a function of Workload Intensity will now be described.  Since the Service Time is based on load (where load is approximated by Workload Intensity=(IO Submission Rate)/(IO Completion Rate), it is possible to get further granularity in Average Service Times as a function of Workload Intensity, i.e., Low, Medium, and High), (p. 10, [0203], see the Actual Service Time is compared against the estimated response time. Since the Average_Reponse _Time is based on typical or average execution time) and (p. 6, [0112], see by observing service times for the same size, usually for small sized to medium sized reads, where a cache performance can be an order of magnitude lower than from a disk. To simplify tracking this real time, the IO monitoring entity may compare IO service time for every IO and check against the MinServiceTime).
Hollingsworth, Chen and Guha are analogous art because they are from the same field of endeavor, resource allocation.


In regards to claim 5, Hollingsworth teaches: 
 adjusting the first provision includes one of increasing available IOPS and decreasing available IOPS (column 8, lines 24-34, see the calculated first application service level is compared to a threshold application service level, at 208. At 210, it is determined whether the calculated first application service level satisfies the threshold application service level. When the calculated first application service level satisfies the threshold application service level, the method includes reducing a first allocation of the first hardware resource to a second allocation of the first hardware resource, at 212. For example, if the first hardware resource is a processor resource, the first allocation may be 80% of the available CPU capacity. The second allocation of the first hardware resource may be 25% lower than the first allocation. Thus, a percentage of CPU capacity available to the software application may be reduced from 80% of available CPU capacity to 60% of available CPU capacity). 
 adjusting the second provision includes one of increasing available memory and decreasing available memory (column 5, lines 33-37, see the hardware resource metrics 120 may include a peak input/output (I/O) queue length, a peak transaction latency, a peak usage of allocated processing units, a peak usage of allocated memory, and a peak usage of allocated storage space), (column 8, lines 31-33, see  the method includes reducing a first allocation of the first hardware resource to a second allocation of the first hardware resource) and (column 8, lines 47-50, see  the method includes increasing the allocation of the first hardware resource upon detection of the non-satisfied application service level).

         In regards to claim 6, Hollingsworth teaches:
adjusting the different provision after the second provision have been adjusted; and adjusting the adjusted second provision after adjusting the different provision (Fig. 2, see process arrow flow from 210 Does the calculated first application service level satisfies the threshold application service level, YES, 212 Reduce an allocation of the first hardware resource, 204 Measure…, 206 Calculate…, 208 Compare…, 210) (emphasis added).   

10.	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hollingsworth in view of Guha, US 2014/0130055. 
In regards to claims 1 and 8, the rejections above are incorporated accordingly.
         In regards to claim 9
said comparing comprises comparing the captured amount of resources consumed during said running with a high watermark for the selected computer resource, a mid-level water mark for the selected computer resource, a low water mark for the selected computer resource or a combination thereof.
However, Guha teaches such use: (p. 12, [0233], see FIG. 10 shows the workload profiles two applications (VMs), an online transaction processing (OLTP) and a web application, during normal and acceptable performance operating mode.  The OLTP application has both read and writes of medium to large IO.  Its baseline IOs/sec or IOPs are in the range of 50 to 200 IOPs and associated latency of 50 to 250 milliseconds (ms)) and (p. 10, [0204], see updating the Average Service Time table as a function of Workload Intensity will now be described.  Since the Service Time is based on load (where load is approximated by Workload Intensity=(IO Submission Rate)/(IO Completion Rate), it is possible to get further granularity in Average Service Times as a function of Workload Intensity, i.e., Low, Medium, and High). 
Hollingsworth and Guha are analogous art because they are from the same field of endeavor, resource allocation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Hollingsworth and Guha before him or her, to modify the system of Hollingsworth to include the teachings of Guha, as a  system for provisioning of storage for applications and accordingly it would enhance the system of Hollingsworth, which is focused on resource allocation, because that would provide Hollingsworth with the ability to rate resource use as suggested by Guha (p. 10, [0204], p. 1, [0005]).      

In regards to claim 10, Hollingsworth doesn’t explicitly teach:
generating a list of high water marks, mid-level water marks, a low water marks or a combination thereof for each of the available computer resources.
However, Guha teaches such use: (p. 12, [0233], see FIG. 10 shows the workload profiles two applications (VMs), an online transaction processing (OLTP) and a web application, during normal and acceptable performance operating mode.  The OLTP application has both read and writes of medium to large IO.  Its baseline IOs/sec or IOPs are in the range of 50 to 200 IOPs and associated latency of 50 to 250 milliseconds (ms)) and (p. 10, [0204], see updating the Average Service Time table as a function of Workload Intensity will now be described.  Since the Service Time is based on load (where load is approximated by Workload Intensity=(IO Submission Rate)/(IO Completion Rate), it is possible to get further granularity in Average Service Times as a function of Workload Intensity, i.e., Low, Medium, and High). 
Hollingsworth and Guha are analogous art because they are from the same field of endeavor, resource allocation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Hollingsworth and Guha before him or her, to modify the system of Hollingsworth to include the teachings of Guha, as a  system for provisioning of storage for applications and accordingly it would enhance the system of Hollingsworth, which is focused on resource allocation, because that would provide Hollingsworth with the ability to rate resource use as suggested by Guha (p. 10, [0204], p. 1, [0005]).      

11.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hollingsworth in view of Chen in view of Guha in view of Chheda et al.,  US 2010/0146512 (hereinafter Chheda). 
         In regards to claims 1, 2, 3 and 4, the rejections above are incorporated accordingly.
         In regards to claim 7, Hollingsworth, Chen and Guha, in particular Hollingsworth doesn’t explicitly teach:
at least one of the low watermark, the mid-level water mark, and the high water mark of the first computer resource can be at least partially user defined.
However, Chheda teaches such use: (column 5, line 63 – column 6, line 9, see in this example, and based at least in part on user settings and/or predetermined thresholds, the service provider may perform one or more load balancing checks on the account of the user. For example, a check may identify whether the load balancer is utilizing only one zone or physical area (e.g., a location of the servers being used to process the data) and/or whether the load balancer has an imbalanced distribution. In some cases, this best practice check may be used to help avoid a single point of failure. Based at least in part on the outcome of this best practice check, resource allocation advice may be provided to the user, automatic remediation may be performed, and/or one or more settings (e.g., for manual remediation) may be provided to the user) and (column 13, lines 32-51, see some other cost checks may include, without limitation, evaluating customers usage distribution across locations or zones (e.g., to evaluate data transfer costs), identifying the use of reserved instances (RI) (e.g., to optimize (RI) usage, to upon reaching a predefined or user defined amount) (emphasis added).
Hollingsworth, Chen, Guha and Chheda are analogous art because they are from the same field of endeavor, resource allocation.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Hollingsworth, Chen, Guha and Chheda before him or her, to modify the system of Hollingsworth, Chen and Guha, in particular Hollingsworth to include the teachings of Chheda, as a system for optimized resource use, and accordingly it would enhance the system of Hollingsworth, which is focused on resource allocation, because that would provide Hollingsworth with the ability to determine when resource usage reach a certain level, as suggested by Chheda ((column 13, lines 32-51, column 36, lines 9-24).      

12.	Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hollingsworth in view of Chheda et al.,  US 2010/0146512 (hereinafter Chheda). 
In regards to claims 1, the rejections above are incorporated respectively.
In regards to claim 13, Hollingsworth teaches:
said adjusting the first provision includes adjusting a provision level for the selected computer resource (Abstract, see systems and methods of adjusting allocated hardware resources to support a running software application are disclosed.  A system includes adjustment logic to adjust an allocation of a first running software application.  Measurement logic measures at least one hardware resource metric associated with the first hardware resource.  Service level logic calculates an application service level based on the measured at least one hardware resource metric) and (Fig. 2, see process arrow flow from 210 Does the calculated first application service level satisfies the threshold application service level, YES, 212 Reduce an allocation of the first hardware resource, 204 Measure…, 206 Calculate…, 208 Compare…, 210) (emphasis added).   
Hollingsworth doesn’t explicitly teach:
a provision type for the selected computer resource or both in accordance with one or more options provided by a user.
However, Chheda teaches such use: 
In this example, and based at least in part on user settings and/or predetermined thresholds, the service provider may perform one or more load balancing checks on the account of the user. For example, a check may identify whether the load balancer is utilizing only one zone or physical area (e.g., a location of the servers being used to process the data) and/or whether the load balancer has an imbalanced distribution. In some cases, this best practice check may be used to help avoid a single point of failure. Based at least in part on the outcome of this best practice check, resource allocation advice may be provided to the user, automatic remediation may be performed, and/or one or more settings (e.g., for manual remediation) may be provided to the user).
Hollingsworth and Chheda are analogous art because they are from the same field of endeavor, resource allocation.


In regards to claim 14, Hollingsworth doesn’t explicitly teach:
determining whether the available computer resources have converged.
However, Chheda teaches such use: (column 13, lines 32-51, see some other cost checks may include, without limitation, evaluating customers usage distribution across locations or zones (e.g., to evaluate data transfer costs), identifying the use of reserved instances (RI) (e.g., to optimize (RI) usage, to identify when they are idle… Further examples of service cost may also include, but are not limited to, identifying content distribution (e.g., to recommend optimized strategies for same), identifying and/or modifying cost thresholds for customers (e.g., to alarm a customer upon reaching a predefined or user defined amount) (emphasis added). 
Hollingsworth and Chheda are analogous art because they are from the same field of endeavor, resource allocation.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Hollingsworth and 

In regards to claim 15, Hollingsworth doesn’t explicitly teach:
said determining occurs after said adjusting.
However, Chheda teaches such use: (column 13, lines 32-51, see some other cost checks may include, without limitation, evaluating customers usage distribution across locations or zones (e.g., to evaluate data transfer costs), identifying the use of reserved instances (RI) (e.g., to optimize (RI) usage, to identify when they are idle… Further examples of service cost may also include, but are not limited to, identifying content distribution (e.g., to recommend optimized strategies for same), identifying and/or modifying cost thresholds for customers (e.g., to alarm a customer upon reaching a predefined or user defined amount) (emphasis added). 

  	   In regards to claim 16, Hollingsworth teaches: 
said determining comprises determining whether provision levels of the available computer resources, provision types of the available computer resources or both require further adjustment to be most performant (Fig. 2, see process arrow flow from 210 Does the calculated first application service level satisfies the threshold application service Reduce an allocation of the first hardware resource, 204 Measure…, 206 Calculate…, 208 Compare…, 210) (emphasis added).   

In regards to claim 17, Hollingsworth teaches:
selecting a second computer resource from the group of available computer resources for adjustment (column 17, lines 11-17, see identify a second hardware resource of the one or more hardware resources; measure at least one hardware resource metric associated with the second hardware resource; and calculate the application service level further based on the measured at least one hardware resource metric associated with the second hardware resource). 
running an application associated with the selected second computer resource. capturing an amount of resources consumed during said running the application associated with the selected second computer resource; and adjusting a provision level for the selected second computer resource, a provision type for the selected second computer resource or both.(column 16, lines 25-32, see calculating the application service level further based on the measured at least one hardware resource metric associated with the second hardware resource; when the calculated application service level satisfies the threshold application service level, reducing the allocation of the second hardware resource until the calculated application service level does not satisfy the threshold application service level). 
Hollingsworth doesn’t explicitly teach:
determining that the available computer resources have not converged;
upon reaching a predefined or user defined amount) (emphasis added).
Hollingsworth and Chheda are analogous art because they are from the same field of endeavor, resource allocation.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Hollingsworth and Chheda before him or her, to modify the system of Hollingsworth to include the teachings of Chheda, as a system for optimized resource use, and accordingly it would enhance the system of Hollingsworth, which is focused on resource allocation, because that would provide Hollingsworth with the ability to determine when resource usage reach a certain level, as suggested by Chheda ((column 13, lines 32-51, column 36, lines 9-24).      

In regards to claim 18, 
determining whether the available computer resources have converged after said adjusting the provision level for the selected second service, the provision type for the selected second service or both.
However, Chheda teaches such use: (column 13, lines 32-51, see some other cost checks may include, without limitation, evaluating customers usage distribution across locations or zones (e.g., to evaluate data transfer costs), identifying the use of reserved instances (RI) (e.g., to optimize (RI) usage, to identify when they are idle… Further examples of service cost may also include, but are not limited to, identifying content distribution (e.g., to recommend optimized strategies for same), identifying and/or modifying cost thresholds for customers (e.g., to alarm a customer upon reaching a predefined or user defined amount) (emphasis added). 
Hollingsworth and Chheda are analogous art because they are from the same field of endeavor, resource allocation.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Hollingsworth and Chheda before him or her, to modify the system of Hollingsworth to include the teachings of Chheda, as a system for optimized resource use, and accordingly it would enhance the system of Hollingsworth, which is focused on resource allocation, because that would provide Hollingsworth with the ability to determine when resource usage reach a certain level, as suggested by Chheda ((column 13, lines 32-51, column 36, lines 9-24).      
Conclusion

US Patent Application Publications

Barsness et al.,   20050234935 	Dynamically manage computer resource   

Hoffman et al.,    11009836   	Optimizing systems

Conclusion
14. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVRAL E BODDEN/Primary Examiner, Art Unit 2193